Case 1:20-cv-22051-JEM Document 1-6 Entered on FLSD Docket 05/15/2020 Page 1 of 2




                          EXHIBIT 3
Case 1:20-cv-22051-JEM Document 1-6 Entered on FLSD Docket 05/15/2020 Page 2 of 2
                  Phones               Explore Android   Android phones   Classic phones    For enterprises   Community   Support




                                          FEATURES



                                          Nokia 2.3
                                          Discover the power of AI with Nokia 2.3. It lasts up to 2 days1 with Adaptive Battery technology, takes
                                          epic shots with AI imaging – even in low-light – and unlocks with a glance. Bring great stories to life with
                                          the impressive 6.2” HD+ 19:9 screen. Plus, it’s ready for Android 10 and beyond so you can look forward
                                          to 2 years of software upgrades and 3 years of monthly security updates.



                                          Design                           Colors Cyan Green, Sand, Charcoal

                                                                           Size 157.69 x 75.41 x 8.68mm

                                                                           Weight 183g




                                          Performance                      Operating system Android 9 Pie

                                                                           RAM 2 GB

                                                                           CPU MediaTek Helio A22




                                          Connectivity                     Cable type Micro USB (USB 2.0)

                                                                           SIM cards Dual SIM and Single SIM models available

                                                                           SIM card type Nano SIM

                                                                           Sensors Ambient light sensor, Proximity sensor, Accelerometer (G-
                                                                           sensor)

                                                                           Keys The Google Assistant Button2




                                          Environmental profile            Read more




                                          Cameras                          Rear cameras 13 MP f/2.2 + 2 MP depth sensing

                                                                           Rear flash LED

                                                                           Front-facing camera 5 MP f/2.4

                                                                           Other Biometric face unlock




                                          Battery                          Battery type Non-removable 4000 mAh3

                                                                           Charging 5V/1A compatible




                                          Storage                          Internal storage 32 GB4

                                                                           MicroSD card slot Support for up to 512 GB




                                          Display                          Size 6.2”

                                                                           Type HD+ with waterdrop notch

                                                                           Display ratio 19:9




                                          Audio                            3.5 mm headphone jack

                                                                           FM radio receiver (headset required)

                                                                           1 microphone


    Nokia 2.3

    Discover the power of AI              Network and connectivity         Network bands GSM: 850, 900, 1800, 1900 | WCDMA: 1, 5, 8 | LTE: 1, 3,
                                                                           5, 7, 8, 20, 28, 38, 40, 41 (120MHz)

                                                                           Network bands (Latin America and USA) GSM: 850, 900, 1800, 1900 |
        Sign up            Watch now                                       WCDMA: 1, 2, 4, 5, 8 | LTE: 1, 2, 3, 4, 5, 7, 8, 12/17, 28, 66

                                                                           Network bands (India) GSM 850, 900, 1800 | WCDMA: 1, 5, 8 | LTE: 1, 3,
                                                                           5, 8, 40, 41 (120MHz)

                                                                           Network speed LTE Cat 4
                                                                                                                              From $ 129           Buy now
                                                                           WiFi 802.11 b/g/n
